Case 1:17-cr-00133-DMT Document 521 Filed 02/03/21 Page 1 of 2

PROB 12C
(Rev. 2/13)

UNITED STATES DISTRICT COURT

for
DISTRICT OF NORTH DAKOTA

Petition for Warrant or Summons for Offender under Supervision

Name of Offender: Daniel Glenn Wells Case Number: 0868 1:17CR00133

Name of Sentencing Judicial Officer: Daniel L. Hovland, U.S. District Court Judge

Date of Original Sentence: April 22, 2019

Original Offense: Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone

Original Sentence: 12 months 1 day imprisonment; 3 years supervised release
Revoked on 09/10/2020: 3 months imprisonment; 18 months supervised release

Type of Supervision: TSR Date Supervision Commenced: 11/16/2020

Asst. U.S. Attorney: Rick L. Volk Defense Attorney: Edward Werner

 

PETITIONING THE COURT

To issue a warrant

(1 To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:
Violation No. Nature of Noncompliance

1) On February 02, 2021, the defendant tested positive for fentanyl. He admitted to having
ingested the illicit substance. This is in violation of special condition number one which
states you must totally abstain from the use of alcohol and illegal drugs.

2) On February 03, 2021, the defendant was unsuccessfully discharged from Centre Inc
located in Fargo, ND. This is in violation of special condition number four which states
you shall cooperate with all rules and regulations and not withdraw from the
Residential Re-Entry Center (RRC) without prior permission from the supervising
probation of the officer.
Case 1:17-cr-00133-DMT Document 521 Filed 02/03/21 Page 2 of 2

PROB 12C

(Rev. 2/13)

Wells, Daniel

0868 1:17CR00133

U.S. Probation Officer Recommendation: It is respectfully recommended that a warrant be issued for the
arrest of Mr. Daniel Wells and hearings be held to determine if he has violated the terms and conditions of
his supervised release.

The term of supervision should be:

Revoked.

[] Extended for years, for a total term of years.

The conditions of supervision should be modified as follows:

I declare under penalty of perjury that the foregoing is true and correct.
Executed on February 3, 2021

/s/ Travis J. Dienslake
U.S. Probation Officer Assistant

 

THE COURT ORDERS:

LI No Action.
Pine Issuance of a Warrant/Matter Sealed Pending Arrest.

C The Issuance of a Summons.

CL] Other

 

Signature of Judicial Officer

2 Fel, 2eo2|

Date

 
